DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 16/272,205 in response to Applicant’s Request for Continued Examination (RCE) filed on December 30, 2021.

3.	In accordance with Applicant’s amendment, claims 1 and 10 are amended. Claims 1-3, 5-6, and 8-10 are currently pending.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submissions filed on December 30, 2021 have been entered.

Priority

5.	Application 16/272,205, filed 02/11/2019 claims foreign priority to 2018-023160, filed 02/13/2018.
Information Disclosure Statement

6.	The information disclosure statements (IDS) filed on 10/05/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

7.	In the response filed December 30, 2021, Applicant amended claims 1 and 10, and did not cancel any claims. No new claims were presented for examination. 

8.	Applicant's amendments to claims 1 and 10 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly, these objections have been removed.

9.	Applicant's amendments to claims 1 and 10 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

10.	Applicant's arguments filed December 30, 2021, have been fully considered.

11.	Applicant submits “The claimed subject matter is not directed to the enumerated grouping of “certain methods of organizing human activity” such as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or 

With particular respect to the §101 rejection of claim 1, Applicant first argues with respect to Step 2A of the eligibility inquiry that “the claimed subject matter is not directed to the enumerated grouping of “certain methods of organizing human activity” such as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-3, 5-6, and 8-10 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” grouping set forth in the 2019 PEG.
The Examiner maintains that the claims plainly set forth or describe steps encompassing commercial interactions including sales activities and business relations, which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, the limitations “acquire return information indicating a first spot and a first date and time, the first spot being a spot where a first user hopes to return a vehicle, the first date and time being a date and time when the first user hopes to return the vehicle; determine at least one of a first charge and a first privilege based on the return information and a grade of the first user that hopes to use the vehicle returned at the first spot and the first date and time, wherein grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service, the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time; acquire a request by a second user to use the vehicle that is to be returned at the first spot by the first user in a predetermined time after the first date and time; decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user, the second user being a user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time; and send information indicating at least one of the first charge and the first privilege,” as recited in exemplary claim 1, are reasonably understood as commercial interactions such as sales activities and business relations, and furthermore may be understood as managing interactions between people, particularly when read in light of the Specification.
Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as sales activities and business relations. The sales activities and management of interactions between people focus of the disclosed/claimed invention is evident throughout the Specification. For example, paragraph [0017] of the Specification describes: “The acquisition unit 11 acquires return information indicating a first spot and a first date and time. The first spot is a spot where the user (first user) hopes to return a vehicle. The first date and time is a date and time when the user hopes to return the vehicle. The vehicle herein is a vehicle that is rented to the user in the car sharing service.” The Specification supports the Examiner’s finding that the claims recite the judicial exception of a certain method of organizing human activities because the Specification discloses addressing charges and privileges for the supply of services (i.e., car-sharing service), which necessarily relates to managing commercial interactions including business relations. Claim 1 recites steps that set forth an abstract idea of managing car rentals, which falls under the realm of managing commercial interactions. Accordingly, Applicant’s claimed invention, when read in light of the specification, clearly supports the finding that the claims recite commercial interactions, which fall within the realm of abstract 
Accordingly, Applicant’s argument is not persuasive because the claims have been shown to set forth or describe activities recognized as commercial interactions such as sales activities, and/or managing interactions between people, which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.

12.	Applicant submits “Even if, arguendo, the instant claims recites a judicial exception under prong one of Step 2A (which Applicant refutes), the claims nevertheless are integrated into a practical application.” [Applicant’s Remarks, 12/30/2021, pages 11-12]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” The additional elements in exemplary claim 1 are directed to: a server in communication with one or more terminals, a first terminal, and a second terminal, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., send, to the first terminal, information indicating at least one of the first charge and the first privilege), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The send activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no server, first terminal, second terminal, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating at least one of the first charge and the first privilege, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of providing information, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e.., server, a first terminal, and a second terminal), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

13.	Applicant submits “Even if, arguendo, the instant claims were directed to an abstract idea under Step 2A (which Applicant refutes), the claims nevertheless recite significantly more than an abstract idea, thus satisfying Step 2B.” [Applicant’s Remarks, 12/30/2021, page 13]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “the claims meet the “significantly more” requirements.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0025: “The terminal 20 is an information processing device such as a smartphone or PC possessed by a user that uses a car sharing service...”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

14.	Applicant submits “while Volz appears to suggest setting or controlling prices based on a user profile, Volz does not appear to teach or suggest a server that is configured to “decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user,” as recited in independent claim 1 and similarly recited in independent claims 9 and 10. In other words, Volz does not teach adjusting a charge of a first user based on the activity of a second user.” [Applicant’s Remarks, 12/30/2021, page 15]

In response to Applicant’s argument that “Volz does not appear to teach or suggest a server that is configured to “decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user,” as recited in independent claim 1 and similarly recited in independent claims 9 and 10,” it is noted that Applicant’s arguments with respect to claims 1/9/10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are 
Claim Rejections - 35 USC § 112

16.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

18.	Claims 1/9/10 recite the limitations of “the users,” which lack antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 

19.	Claims 2-3, 5-6, and 8 depend from claim 1 and therefore inherit the §112(b) deficiencies of claim 1.



Claim Rejections - 35 USC § 101

20.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

21.	Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

22.	Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the device (claims 1-3, 5-6, and 8), non-transitory computer readable storage medium (claim 9), and method (claim 10) are directed to at least one potentially eligible category of subject matter (i.e., machine, article of manufacture, and method, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-3, 5-6, and 8-10 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or limitations reciting the abstract idea are indicated in bold below:
acquire, from a first terminal, return information indicating a first spot and a first date and time, the first spot being a spot where a first user hopes to return a vehicle, the first date and time being a date and time when the first user hopes to return the vehicle (The information acquiring step set forth commercial activities such as sales activities or business relations because the information received directly pertain to sales/marketing outcomes and activities in pursuit thereof. The “acquiring” may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
determine at least one of a first charge and a first privilege based on the return information and a grade of the first user that hopes to use the vehicle returned at the first spot and the first date and time, wherein grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service, the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time (The step for “determining” at least one of a first charge and a first privilege describes commercial activity because it directly pertains to sales/marketing activities; and can also 
acquire, from a second terminal, a request by a second user to use the vehicle that is to be returned at the first spot by the first user in a predetermined time after the first date and time (The “acquire” step set forth commercial activities such as sales activities or business relations because the information received directly pertain to sales/marketing outcomes and activities in pursuit thereof); 
decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user, the second user being a user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time (The “decrease” step describes commercial activity because it directly pertains to sales/marketing activities; and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper); and 
send, to the first terminal, information indicating at least one of the first charge and the first privilege (The “send” limitation falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mental Processes abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Claims 9 and 10 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of: “a server in communication with one or more terminals,” “a first terminal,” and “a second terminal” [claim 1]; “a first terminal” and “a second terminal” [claims 9 and 10]. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Similarly, the “acquire…return information” step does not integrate the abstract idea into a practical application because these elements amount to insignificant extra-solution data gathering activities (MPEP 2106.05(g)). Even if the step for “sending” is interpreted as being conducted over a network, this activity amounts to insignificant extra-solution solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of a server in communication with one or more terminals, a first terminal, and a second terminal. These The terminal 20 is an information processing device such as a smartphone or PC possessed by a user that uses a car sharing service...”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Even if the step for acquiring is not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d). Similarly, even if the step for “sending” is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-3, 5-6, and 8 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-3, 5-6, and 8 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity,” and “Mental Processes,” abstract idea groupings discussed above in the analysis of independent claim 1 along with, at most, other abstract ideas. For example, claims 2-3, 5-6, and 8 recite the following limitations: “decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for the vehicle at the first spot in a predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for a car sharing service at the first spot in a predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time; further acquire preliminary information indicating a second spot and a second date and time, the second spot being different from the first spot, the second date and time being a date and time when the vehicle is returned at the second spot; determine at least one of a second charge and a second privilege based on the preliminary information, the second charge being a charge about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being lower than the first charge, the second privilege being a privilege about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being higher than the first privilege; and send information indicating at least one of the second charge and the second privilege,” which further narrow the abstract idea recited in independent claim 1 by reciting additional details or steps that set forth activities for managing commercial interactions (marketing/sales activities) and/or can be accomplished mentally (via human evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping. With respect to dependent claim 8, the send step, when evaluated under Step 2A Prong Two and Step 2B, amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

27.	Claims 1-3, 5-6, 8-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Pub. No.: US 2017/0364969 A1, [hereinafter Yoon], in view of Audet, Pub. No.: US 2011/0010300 A1, [hereinafter Audet], in view of Reh et al., Pub. No.: US 2014/0278599 A1, [hereinafter Reh], in view of Meunier, Pub. No.: US 2002/0186144 A1, [hereinafter Meunier], in further view of Rackley et al., Pub. No.: US 2017/0068917 A1, [hereinafter Rackley].

As per claim 1, Yoon teaches an information providing device (paragraph 0022, discussing that the car rental system includes a price adjustment server for providing car information and price information, a user terminal for requesting rental-car price comparison search, a search database for collecting and storing search data, a rental-car information provision server for collecting and managing rental car information, and a rental-car management unit for managing rental car information in a car-rental company; paragraph 0024, discussing that the rental-car management unit is connected to the rental-car information provision server to manage an application program for managing rental car information of the car-rental company comprising: 

a server in communication with one or more terminals each associated with at least one user (paragraph 0011, discussing a rental-car information provision server configured to collect and manage rental-car data; paragraph 0025, discussing that the user terminal requests price comparison search of an available rental car including the rental price of the car of a desired model to be rented during a specific period from the rental-car management server through a communication network; paragraph 0023), the server (paragraphs 0023, 0024) configured to: 

acquire, from a first terminal, return information indicating a first date and time, the first date and time being a date and time when the first user hopes to return the vehicle (paragraph 0001, discussing a car rental system and method via price adjustment and, more particularly, to a car rental system and method via price adjustment, which is capable of reasonably renting a car by analyzing a rental price and real-time car provision state of each car-rental company using a demand, schedule and desired price category of a user, who requests a rental price and price comparison search, as variables when the user selects a desired car model according to a schedule or itinerary thereof, calculating a discount rate or an increase rate, providing the car-rental company and the user with a real-time rental price and insurance premium; paragraph 0011, discussing a search database configured to collect rental-car demand information according to a search request of a user who wants to use a rental car during a specific period [i.e., acquire, from a terminal, return information indicating a first date and time], a price adjustment server configured to collect a desired car model, price and demand during the specific period within a predetermined area from the search database, to analyze a demand and schedule of the user, a desired price category of the user, a real-time total stock of the car-rental 

determine at least one of a first charge and a first privilege based on the return information (paragraph 0010, discussing that it is an object of the invention to provide a car rental system and method via price adjustment, which is capable of reasonably renting a car by analyzing a rental price and real-time car provision state of each car-rental company using a demand, schedule and desired price category of a user, who requests a rental price [i.e., determine at least one of a first charge and a first privilege based on the return information] and price comparison search, as variables when the user selects a desired car model according to a schedule or itinerary thereof, calculating a discount rate or an increase rate, providing the car-rental company and the user with a real-time rental price and insurance premium obtained by adjusting the predetermined price of the 

send, to the first terminal, information indicating at least one of the first charge and the first privilege (paragraph 0065, discussing that the screen output unit outputs information on an available car, the price of which is discounted or increased per car rental company in real time, and information on the adjusted price on the screen of the user terminal, as a result generated by the price adjuster according to the request for price comparison search of the rental car from the user terminal [i.e., This shows that information indicating at least one of the first charge and the first privilege is sent to the first terminal]).
 acquiring, from a first terminal, return information; and determine at least one of a first charge and a first privilege based on the return information, it does not explicitly teach that the return information indicates a first spot, the first spot being a spot where a first user hopes to return a vehicle; determine at least one of a first charge and a first privilege based on a grade of the first user that hopes to use the vehicle returned at the first spot and the first date and time, wherein grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service, the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time; acquire, from a second terminal, a request by a second user to use the vehicle that is to be returned at the first spot by the first user in a predetermined time after the first date and time; decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user, the second user being a user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time. Audet in the analogous art of car rental management systems teaches:

acquire, from a first terminal, return information indicating a first spot, the first spot being a spot where a first user hopes to return a vehicle (paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a network configured to exchange data between a server and a plurality of vehicle rental stations; a vehicle availability module adapted to monitor a number of vehicles at a plurality of vehicle rental stations; and a rental incentive module adapted to establish a vehicle rental incentive based, at least in part, on the number of vehicle at a vehicle rental station; paragraph 0069, discussing that the renter identifies the desired destination or arrival station [i.e., the 

the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time (paragraph 0014, discussing a method for determining a rental cost, or incentive reward(s), that takes into consideration stations that need additional vehicles or have too much vehicles therein to incite the user to bring their vehicle to a specific station [i.e., the rental cost about use of the vehicle when the vehicle is returned at a desired arrival station corresponds to the charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time]; paragraph 0016, discussing a method for determining a rental cost, or incentive reward(s), that take into consideration stations that are full of vehicles to incite the user to rent the vehicle from a specific station(s); paragraph 0019, discussing a method for transmitting rental cost or incentive reward(s) related information to a mobile computing device of a user; paragraphs 0070, 0073); and

the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time (paragraph 0019, discussing  a method for transmitting rental cost or incentive reward(s) related information to a mobile computing device of a user [i.e., the incentive reward suggests a privilege]; paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Audet because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying Yoon to include Audet’s features for acquiring return information indicating a first spot, the first spot being a spot where a first user hopes to return a vehicle, the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first 

While the Yoon-Audet combination teaches determine at least one of a first charge and a first privilege based on the return information of the first user that hopes to use the vehicle returned at the first spot and the first date and time, it does not explicitly teach that the least one of a first charge and a first privilege is determined based on a grade of the first user that hopes to use the vehicle returned at the first spot and the first date and time, wherein grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service; acquire, from a second terminal a request by a second user to use the vehicle that is to be returned at the first spot by the first user in a predetermined time after the first date and time; and decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user, the second user being a user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time. Reh in the analogous art of vehicle rental systems teaches:

determine at least one of a first charge and a first privilege based on a grade of the first user that hopes to use the vehicle returned at the first spot and the first date and time, wherein grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service (abstract, discussing techniques for making it more convenient and efficient for customers to conduct various rental vehicle transactions; paragraph 0151, discussing that the operation of the FIG. 42 process flow can permit a customer to select a particular rental vehicle from among multiple rental vehicle options via the mobile application prior to arriving at the pickup location…Some practitioners may choose to vary the length of the hold period for customers based on a tier level or other status level [i.e., the tier level or other status level suggest grades of users that hope to use the vehicle returned at the first spot and the first date and time] assigned to customers. Thus, customers who are members of a frequent renter program [i.e., the grades define the users as a regular member or a premium member] can be provided with the ability to hold a particular rental vehicle for a longer time than non-members (i.e., the premium member is a member that is favored over the regular member in the use of a car sharing service). Further still, some practitioners may choose to make some club members of a rental car company not subject to any time-limited holds while non-members would be. As another example, a rental car company might choose to vary the hold requirements by rental vehicle type (e.g., where reservations for higher end vehicle classes will have longer hold periods than reservations for lower end vehicle classes). As still another example, a rental car company might choose to vary the hold requirements by the expected duration of the reservation transaction (e.g., a reservation where the renter is expected to keep the rental vehicle for 2 weeks would have a longer hold period than a reservation where the renter is expected to keep the rental vehicle for 2 days)). 

The Yoon-Audet combination is directed toward vehicle rental systems. Reh is directed toward techniques for managing rental vehicle transactions. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yoon-Audet combination with Reh because the references are 

The Yoon-Audet-Reh combination does not explicitly teach acquire, from a second terminal a request by a second user to use the vehicle that is to be returned at the first spot by the first user in a predetermined time after the first date and time; and decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user, the second user being a user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time. Meunier in the analogous art of vehicle management systems teaches:

acquire, from a second terminal a request by a second user to use the vehicle that is to be returned at the first spot by the first user in a predetermined time after the first date and time ; and

the second user being a user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time (paragraph 0238, discussing that it is provided that the CRMLS constantly monitors the rental fleet and automatically communicates with the relevant group of users in order to provide advance warning and modify the demand for vehicles when facing an actual or imminent vehicle imbalance in the network. FIG. 12B provides an illustration of the following examples: [0239] a) If a location is likely to experience a shortage in a particular vehicle class but has a surplus in a superior vehicle class, the user may automatically be upgraded to the next vehicle class and be notified of such minor change. [0240] b) If a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to influence future reservations. Furthermore, it will send a message to the group of users already holding reservations at the affected location to offer them an incentive to postpone or modify their existing reservations [i.e., the user already holding a reservations for a vehicle at the affected location suggests a second user that requests to use the vehicle that is to be returned at the first spot by the first user in the predetermined time after the first date and time)]; paragraph 0418, discussing that the CRMLS constantly compares the most probable demand curve against the most probable offer curve for a system-manager defined set of vehicles, locations and time range; paragraphs 0242, 0237, 0422).
The Yoon-Audet-Reh combination is directed toward vehicle rental systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. 

The Yoon-Audet-Reh-Meunier combination does not explicitly teach decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user. However, Rackley in the analogous art of  car sharing systems teaches these concepts. Rackley teaches:

decrease the first charge when a grade of the second user is higher than the first user and increase the first privilege when the grade of the second user is higher than the first user (paragraph 0014, discussing an automated system and method to generate vehicle assignment 

The Yoon-Audet-Reh-Meunier combination is directed toward vehicle rental systems. Rackley is directed toward methods and systems for optimizing the assignment of vehicles to a pool of customer. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yoon-Audet-Reh-Meunier combination with Rackley because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying the Yoon-Audet-Reh-Meunier combination to include 
	
As per claim 2, the Yoon-Audet-Reh-Meunier-Rackley combination teaches the information providing device according to claim 1. Although not taught by Yoon, Audet teaches wherein the server is configured to perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for the vehicle at the first spot in a predetermined time after the first date and time (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0065, discussing a method to provide an incentive to a user by, for instance, altering the rental cost when a renter uses a station that misses vehicles therein as arrival station or when the renter uses a station that has too much vehicles therein as departure station [i.e., altering the rental cost based on vehicle demand suggests performing at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher]. The illustrative embodiments therein are directed to altered rental cost however the incentive could be provided otherwise to the renter. Bonus points, reward points of a reward program could be given to the user, price reduction on the vehicle rental system registration could be provided, price reduction to buy other goods (assuming there is an agreement to do so with merchants which could be possible since some merchants could find advantageous to get more 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Audet because the references are analogous art because they are both directed to solutions 

As per claim 3, the Yoon-Audet-Reh-Meunier-Rackley combination teaches the information providing device according to claim 2. Although not taught by Yoon, Audet teaches wherein the server is configured to perform a process of decreasing the first charge (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0066, discussing that the user is offered a number of reward points depending of how helpful the trip of the renter with the vehicle and the selected stations are to the distribution of the vehicles among stations. If the vehicle is rented from a station that is full of vehicles, the user receives a lot of points. Conversely, if the rented vehicle is taken from a station having a low number of vehicles therein, no (or little) reward points are given. The rental system can suggest departing or arrival stations based on the fleet of vehicle distributions…The user can therefore decide of his/her departing and arrival stations and potentially collect points; paragraph 0068, discussing an exemplary process to determine a vehicle rental cost in function of the number of vehicles docked in stations. This helps improve the repartition of vehicles among stations. The exemplary embodiment goes as follows: The number of vehicles in stations is evaluated and past use data of vehicles, is analyzed 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Audet because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying Yoon to include Audet’s feature for performing a process of decreasing the first charge, in the manner claimed, would serve the motivation of managing the distribution of vehicles among a plurality of stations to increase the likelihood of having vehicles available for rental at each station (Audet at paragraph 0012), or in the pursuit of better distributing rented vehicles among stations; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches this concept (paragraph 0237, discussing that many vehicle inventory imbalances can be avoided by taking early corrective actions…; paragraph 0238, discussing that it is provided that the CRMLS (central reservations, management and location system) constantly monitors the rental fleet and automatically communicates with the relevant group of users in order to provide advance warning and modify the demand for vehicles when facing an actual or imminent vehicle imbalance in the network. FIG. 12B provides an illustration of the following examples: [0239] a) If a location is likely to experience a shortage in a particular vehicle class but has a surplus in a superior vehicle class, the user may automatically be upgraded to the next vehicle class and be notified of such minor change. [0240] b) If a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to influence future reservations. Furthermore, it will send a message to the group of users already holding reservations at the affected location to offer them an incentive to postpone or modify their existing reservations [i.e., This shows that at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger is performed]; paragraph 0242, discussing that the system-prompted modifications described can be summarized as an attempt to reduce the gap between demand and offer by making modifications in the demand pattern for rental vehicles…Other methods are also used to reduce said gap by making modifications in the offer pattern for rental vehicles. Although voluntary modifications to reservations represent an inconvenience to most users, it is believed that an incentive-based method which provides alternative options is an acceptable compromise which can substantially contribute to rental fleet optimization and overall user satisfaction; paragraph 0418, discussing 

The Yoon-Audet-Reh combination is directed toward vehicle rental systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yoon-Audet-Reh combination with Meunier because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying the Yoon-Audet-Reh combination to include Meunier’s feature for performing at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, in the manner claimed, would serve the motivation of providing users and vehicle rental service providers with the incentive and control means to balance vehicle inventories between distant locations (Meunier at paragraph 0051), or in the pursuit of providing a more comprehensive system by allowing use of incentive-based alternatives, thereby helping management to reduce the gap between demand and offer; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Yoon-Audet-Reh-Meunier-Rackley combination teaches the information providing device according to claim 1. Although not taught by Yoon, Audet teaches wherein the server is configured to perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0065, discussing a method to provide an incentive to a user by, for instance, altering the rental cost when the renter uses a station that has too much vehicles therein as departure station. The illustrative embodiments therein are directed to altered rental cost however the incentive could be provided otherwise to the renter. Bonus points, reward points of a reward program could be given to the user, price reduction on the vehicle rental system registration could be provided, price reduction to buy other goods could be provided in exchange of using a rented vehicles between stations that need to get rid of vehicles therefrom or receive vehicles therein; paragraph 0068, discussing an exemplary process to determine a vehicle rental cost in function of the number of vehicles docked in stations. This helps improve the repartition of vehicles among stations. The exemplary embodiment goes as follows: The number of vehicles in stations is evaluated and past use data of vehicles, is analyzed to determine where the most critical needs are among the stations. The system determines which stations have too little units therein to meet the "departure" demand and which stations have too much vehicles therein to meet the "arrival" demand. Preferred destination stations are identified and "arrival based" vehicle rental cost are established to influence renters (user of a rented vehicle) to use preferred destination stations as arrival stations to help better distribute the vehicles among stations in function of vehicles demand; paragraph 0070, discussing that a vehicle rental request is received and the desired arrival station(s) is selected by the user. The system analyzes the vehicles distribution in various stations and proposes possible arrival stations with associated benefits thereof. The renter rents a vehicle and returns the rented vehicle to an arrival station. Finally the renter pays the vehicle rental cost associated with the selected arrival station; it could be a reduced rental cost [i.e., providing a reduced rental costs suggests decreasing the first charge], get bonus points therewith or other privileges or advantages provided therewith if the selected arrival station is a station that was 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Audet because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying Yoon to include Audet’s feature for performing at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, in the manner claimed, would serve the motivation of managing the distribution of vehicles among a plurality of stations to increase the likelihood of having vehicles available for rental at each station (Audet at paragraph 0012), or in the pursuit of better distributing rented vehicles among stations; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Yoon-Audet combination does not explicitly teach the demand being a demand for a car sharing service at the first spot in a predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches this concept (paragraph 0032, discussing that it is a main object of the invention to bring together logical intellectual processes and practical means to enable the entire rental process to take place easily between users, vehicle rental service providers and third parties in less time, with less cost and more 

The Yoon-Audet-Reh combination is directed toward vehicle rental systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yoon-Audet-Reh combination with Meunier because the 

As per claim 6, the Yoon-Audet-Reh-Meunier-Rackley teaches the information providing device according to claim 5. Although not taught by Yoon, Audet teaches wherein the server is configured to perform a process of increasing the first privilege (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0066, discussing that the user is offered a number of reward points depending of how helpful the trip of the renter with the vehicle and the selected stations are to the distribution of the vehicles among stations. If the vehicle is rented from a station that is full of vehicles, the user receives a lot of points. Conversely, if the rented vehicle is taken from a station having a low number of vehicles therein, no (or little) reward points are given. The rental system can suggest departing or arrival stations based on the fleet of vehicle distributions…; paragraph 0068, discussing an exemplary process to determine a vehicle rental cost in function of the number of vehicles docked in stations. This helps improve the repartition of vehicles among stations. The exemplary embodiment goes as follows: The number of vehicles in 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Audet because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying Yoon to include Audet’s feature for performing a process of increasing the first privilege, in the manner claimed, would serve the motivation of managing the distribution of vehicles among a plurality of stations to increase the likelihood of having vehicles available for rental at each station (Audet at paragraph 0012), or in the pursuit of better distributing rented vehicles among stations; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

While the Yoon-Audet combination teaches wherein the server is configured to perform a process of increasing the first privilege, it does not explicitly teach perform at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches this concept (paragraph 0199, discussing that the reservation process takes into account various elements such as user-provided duration, involved rental locations, vehicle class and bookings on-hand to determine if a rental vehicle can be reserved for a user…; paragraph 0216, discussing that vehicles will normally be rented out several times a day to different users…For example, it is easy to understand that important utilization losses and poor fleet planning will result for the service provider if too many users exaggerate--even by half a day only--the length of their required rental period or fail to show up for a reserved vehicle. It is also obvious that important shortages, customer complaints and poor fleet planning will result if vehicles fail to return within the expected rental duration, if they are returned at the wrong location or unfit to be rented again as a result of careless behaviors; paragraph 0238, discussing that it is provided that the CRMLS constantly monitors the rental fleet and automatically communicates with the relevant group of users in order to provide advance warning and modify the demand for vehicles when facing an actual or imminent vehicle imbalance in the network. FIG. 12B provides an illustration of the following examples: [0239] a) If a location is likely to experience a shortage in a particular vehicle class but has a surplus in a superior vehicle class, the user may automatically be upgraded to the next vehicle class and be notified of such minor change. [0240] b) If a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to 

The Yoon-Audet-Reh combination is directed toward vehicle rental systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Yoon-Audet-Reh combination with Meunier because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying the Yoon-Audet-Reh combination to include Meunier’s features for performing at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, in the manner claimed, would serve the motivation of providing users and vehicle rental service providers with the incentive and control 

As per claim 8, the Yoon-Audet-Reh-Meunier-Rackley combination teaches the information providing device according to claim 1. Although not taught by Yoon, Audet teaches wherein: the server is configured to: further acquire preliminary information indicating a second spot and a second date and time, the second spot being different from the first spot, the second date and time being a date and time when the vehicle is returned at the second spot (paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a network configured to exchange data between a server and a plurality of vehicle rental stations; a vehicle availability module adapted to monitor a number of vehicles at a plurality of vehicle rental stations; and a rental incentive module adapted to establish a vehicle rental incentive based, at least in part, on the number of vehicle at a vehicle rental station; paragraph 0069, discussing that the renter identifies the desired destination (or arrival) station. The system then proposes alternate destination stations [i.e., the alternate destination station corresponds to the second spot], with associated advantageous rental cost or reward points...The renter selects the destination station or the departure station (because a renter can decide to take a vehicle from a preferred departure stations instead of a station offering no additional benefit to take a vehicle from and also select a preferred arrival station to maximize his or her rental benefits). The renter pays for the rental cost and rents the vehicle, to use the vehicle; paragraph 0078, discussing that the illustrative embodiment of FIG. 13 uses, inter alia, the historical usage data, the day and the time of the day, 

determine at least one of a second charge and a second privilege based on the preliminary information, the second charge being a charge about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being lower than the first charge (paragraph 0014, discussing a method for determining a rental cost, or incentive reward(s), that takes into consideration stations that need additional vehicles or have too much vehicles therein to incite the user to bring their vehicle to a specific station; paragraph 0015, discussing a method for providing an altered rental cost, or incentive reward(s) i.e. reward points, when a vehicle is returned to a station having a low number of vehicles or no vehicle thereat [i.e., This shows that at least one of a second charge and a second privilege is determined based on the preliminary information]; paragraph 0019, discussing a method for transmitting rental cost or incentive reward(s) related information to a mobile computing device of a user; paragraph 0078, discussing that the illustrative embodiment of FIG. 13 uses, inter alia, the historical usage data, the day and the time of the day, the distance, the number of vehicles at stations and the number of empty docks at stations to make a determination of an incentive to move vehicles between stations by renters as opposed to move vehicles manually by employees loading trucks and trailers. The algorithm can weight each criterion to determine optimal incentive rewards to offer to renters...; paragraph 0069),

 the second privilege being a privilege about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being higher than the first privilege (paragraph 0065, discussing a method to provide an incentive to a user by, for instance, altering the rental cost when a renter uses a station that misses vehicles therein as arrival station or when the renter uses a station that has too much vehicles therein as departure station. The illustrative embodiments therein are directed to altered rental cost however the incentive could be provided otherwise to the renter. Bonus points, reward points (not limited to points but encompassing means to represent a value) of a reward program could be given to the user, price reduction on the vehicle rental system registration could be provided, price reduction to buy other goods (assuming there is an agreement to do so with merchants which could be possible since some merchants could find advantageous to get more users of vehicles using a nearby station, for instance) could be provided in exchange of using a rented vehicles between stations that need to get rid of vehicles therefrom or receive vehicles therein; paragraph 0069, discussing that the renter identifies the desired destination (or arrival) station...The system then proposes alternate destination stations, with associated advantageous rental cost or reward points [i.e., the second privilege being a privilege about the use of the vehicle when the vehicle is returned at the second spot on the second date and time]. On the other hand the system can propose alternative departure stations, with associated advantageous rental cost. The renter selects the destination station or the departure station (because a renter can decide to take a vehicle from a preferred departure stations instead of a station offering no additional benefit to take a vehicle  from and also select a preferred arrival station to maximize his or her rental benefits). The renter pays for the rental cost and rents the vehicle, to use the vehicle; paragraph 0070); and

 send information indicating at least one of the second charge and the second privilege (paragraph 0070, discussing that a vehicle rental request is received and the desired arrival station(s) is selected by the user. The system analyzes the vehicles distribution in various stations, and proposes possible arrival stations with associated benefits thereof [i.e., This shows that information indicating at least one of the second charge and the second privilege is sent]. The renter rents a vehicle, and returns the rented vehicle to an arrival station. Finally the renter 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards solutions for vehicle rental systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Audet because the references are analogous art because they are both directed to solutions for car sharing services, which falls within applicant’s field of endeavor (car sharing services), and because modifying Yoon to include Audet’s features for  acquiring preliminary information indicating a second spot and a second date and time; determining at least one of a second charge and a second privilege based on the preliminary information; and sending information indicating at least one of the second charge and the second privilege, in the manner claimed, would serve the motivation of managing the distribution of vehicles among a plurality of stations to increase the likelihood of having vehicles available for rental at each station (Audet at paragraph 0012), or 

Claims 9 and 10 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 and 10  teaches a non-transitory computer readable storage medium having computer program instructions stored on the non-transitory computer readable storage medium and an information providing method implemented by a computing device in communication with one or more terminals each associated with at least one user (paragraph 0020, discussing a system and method for managing a rental car through price comparison; paragraph 0036, discussing that the price adjustment server 100 includes a user authentication unit 110, a controller 120, a search processor 131, a data loading unit 132 and a quantity controller 133. A price adjustment processor 140 includes a pattern analyzer 141, a base price management unit 142, a price adjuster 143, a screen output unit 150 and a car request unit 160; paragraphs 0012, 0023, 0037).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Farinha Gomes Felix, Pub. No.: US 2015/0142518 A1 – describes providing user incentives like free rentals in order to increase drop-offs in the desired areas.
B.	Jameel et al., Pub. No.: US 2013/0321178 A1 – describes a shared vehicle rental system including different pricing schemes allowing an owner to essentially charge a "risk premium" to drivers who are perceived to be less desirable.
a busy region, the like, or any combination thereof.
D.	Asbury et al., Pub. No.: US 2018/0293619 A1 – describes a targeted marketing system that operates such that a particular incentive that is transmitted to a customer or potential customer is dependent on the customer information and the customer type.
E.	Park et al., Pub. No.: US 2019/0180404 A1 – describes an apparatus for providing a car sharing service.
F.	Puente et al., Pub. No.: US 2015/0206206 A1 – describes systems and methods are provided for vehicle sharing.
G.	Concas, Sisinnio, et al. "Using mobile apps to measure spatial travel-behavior changes of carsharing users." Transportation Research Board 92nd Annual Meeting. 2013 – describes collecting travel behavior data of carsharing users as part of a variable pricing experiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683